per curiam:
El Ledo. Juan J. Bernal Sánchez fue admi-tido al ejercicio de la abogacía el 31 de mayo de 1977 y a la práctica de la notaría el 1ro de agosto de 1977. El 7 de marzo de 2003, la Oficina del Procurador General presentó una querella contra el abogado Juan Bernal Sánchez, en la cual alegó que éste había incurrido en la conducta sancio-nada en la See. 9 de la Ley de 11 de marzo de 1909 (4 L.P.R.A. see. 735).
De la copia certificada de la sentencia emitida por el Tribunal de Distrito federal se desprende que el 23 de mayo de 2002 dicho tribunal acogió una alegación de cul-pabilidad del abogado querellado por un cargo de violación a lo dispuesto en 21 U.S.C.A. see. 846, esto es, conspirar para distribuir entre dos y tres y medio kilogramos de co-caína, por dos cargos de violación a lo dispuesto en 18 U.S.C.A. sec. 924c(l), y por utilizar armas de fuego en la comisión de un delito relacionado al tráfico de sustancias controladas. El licenciado Bernal Sánchez fue sentenciado a cumplir ciento veinte meses de pena de reclusión.
La See. 9 de la Ley de 11 de marzo de 1909, supra, dispone, en lo pertinente, lo siguiente:
*288El abogado que fuere culpable de engaño, conducta inmoral (malpractice), delito grave (felony) o delito menos grave (misdemeanor), en conexión con el ejercicio de su profesión o que fuere culpable de cualquier delito que implicare depravación moral, podrá ser suspendido o destituido de su profesión por el Tribunal Supremo de Puerto Rico. La persona que siendo abo-gado fuere convicta de un delito grave cometido en conexión con la práctica de su profesión o que implique depravación moral, cesará convicta que fuere, de ser abogado o de ser com-petente para la práctica de su profesión. A la presentación de una copia certificada de la sentencia dictada al Tribunal Supremo, el nombre de la persona convicta será borrado, por orden de la Corte, del registro de abogados.
Considerando que el abogado querellado ha sido senten-ciado final y firmemente por delitos graves que implican depravación moral, y examinado su expediente,(1) decreta-mos la separación inmediata e indefinida del ejercicio de la abogacía de Sr. Juan J. Bernal Sánchez y ordenamos la eliminación de su nombre del Registro de Abogados del Es-tado Libre Asociado de Puerto Rico, hasta que otra cosa disponga este Tribunal.(2) Véanse: In re Andújar Figueroa, 156 D.P.R. 873 (2002); In re Rúa Cabrer, 132 D.P.R. 431 (1992); In re Ríos Ruiz, 129 D.P.R. 666 (1991); In re Santiago Casanova, 122 D.P.R. 489 (1988).

Se dictará la correspondiente sentencia.


(1) El 21 de mayo de 2003, el Director Ejecutivo del Colegio de Abogados de Puerto Rico certificó que el abogado querellado fue incluido en la Querella sobre suspensión del ejercicio de la abogacía ante el Tribunal Supremo de 27 de septiembre de 2002 y que aún adeuda la cuota de colegiación correspondiente a 2002.


(2) Surge del expediente que es innecesario ordenar al Alguacil del Tribunal que incaute la obra notarial del Sr. Juan J. Bemal Sánchez, debido a que sus libros de Declaraciones Juradas ya se encuentran en la Oficina de Inspección de Notarías y éste nunca ha autorizado escritura alguna.